Citation Nr: 1030816	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-47 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.
2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from November 1973 to 
March 1974 and from January 1977 to December 1978 as an 
infantryman in the U.S. Army.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified before the Board in July 2010.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.
2.	The Veteran does not have bilateral hearing loss for VA 
compensation purposes.
3.	The Veteran currently has tinnitus.
4.	The Veteran's tinnitus was not caused by a disease or injury 
that occurred while in active military service.


CONCLUSION OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).
2.	Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(a), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claim Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).

In May 2007 and October 2007 letters, VA notified the Veteran of 
the information and evidence needed to substantiate and complete 
his claim for service connection for hearing loss and tinnitus, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Prinicipi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with its duty under the 
VCAA to assist by aiding the Veteran in obtaining evidence, 
affording him a medical examination, obtaining a medical opinion 
as to the etiology of his hearing loss and tinnitus, and by 
affording him the opportunity to give testimony before the Board 
in July 2010.  VA has also gathered all the evidence that the 
Veteran has identified as relevant to his claim.  Furthermore, 
the examination included a well-reasoned medical opinion as to 
the diagnosis and etiology of the Veteran's alleged disability 
based on a thorough review of the claims file along with the 
Veteran's complaints.  As such, it is deemed adequate for rating 
purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, it 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with the 
Veteran's claims file, and the Veteran does not contend 
otherwise.  Therefore, the Board finds that VA has complied with 
its duty to provide notice and assistance under the VCAA.  See 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5104; 38 C.F.R. §§ 3.159 and 
3.326(a).  As such, the Board will now address the merits of the 
Veteran's claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.03(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent medical 
and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not enough; 
there must be evidence of a chronic disability resulting from 
that injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Id.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of medical 
causation; lay statements do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly attributed 
to intercurrent causes.  See 38 C.F.R. § 3.303(b).  When a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

When assessing whether a veteran has a hearing impairment for VA 
compensation purposes, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) must be 40 
decibels (dB) or greater; or, the auditory threshold of at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hz must be 
26 dB or greater; or, the speech recognition scores using the 
Maryland CNC Test must be less than 94 percent.  See 38 C.F.R. 
§ 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under combat, 
or similarly strenuous conditions and is consistent with the 
probable results of such known hardships.  Id.

The Veteran asserts that his hearing loss and tinnitus were 
initially caused by a grenade exploded within 15 to 25 feet from 
his location during his basic combat training.  He further 
asserts that he was repeatedly exposed to loud sounds while 
working with firearms, mortars, large projectiles, armored 
personnel carriers, and other large vehicles.  He acknowledges 
that he was not treated for hearing loss or tinnitus during 
service or within one year of separation.  Indeed, the Veteran's 
service treatment records (STRs) are devoid of any complaint, 
diagnoses, or treatment of either hearing loss or tinnitus.  
However, STRs do reflect a slight degeneration of hearing acumen 
from his April 1977 audiometric examination to his December 1978 
audiometric examination. 

On the April 1977 audiological evaluation, the pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
00
00
00
05
10
LEFT
05
05
05
05
05

On the separation examination audiological evaluation in December 
1978, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
12

The Veteran reported during October 2000 VA treatment, that prior 
to service he  worked in loud warehouses with heavy machinery 
without the use of ear plugs from 1967 to 1973.  He reported 
during his August 2009 VA examination, that following service he 
worked in construction, auto repair, tire repair, pipefitting, 
machinery, and truck driving.  The Veteran further reported 
working with jack hammers, power tools, chainsaws, power lawn 
mowers, farm equipment, weed eaters, and leaf/grass blowers.  He 
stated that he did not use hearing protection at any time.

The first recorded complaint of hearing loss and tinnitus was at 
October 2000 VA treatment.  Here, the Veteran reported having 
progressive bilateral hearing loss for over 2 years which had 
worsened within the prior 6 months.  He stated that he often 
missed parts of conversations or had to have the speakers repeat 
themselves.  The treatment provider noted no pain or trauma and 
noted that the Veteran was able to converse in mild tone and 
volume without any apparent difficulties in understanding 
conversations in normal tone or volume in quiet settings.  The 
treatment provider concluded that the Veteran's hearing was 
normal in both ears and specifically ruled out sensorineural 
hearing loss.  The resulting November 2000 audiological screening 
revealed normal bilateral hearing sensitivity across all 
frequencies tested.  Here, the Veteran also claimed to have 
tinnitus for the past 2 to 3 months.  

VA treatment records from November 2003 also noted normal hearing 
to spoken voice.  Another audiological consultation was conducted 
in March 2008 by VA treatment providers.  Here, the Veteran 
reported increased communication difficulty accompanied by 
tinnitus.  The treatment provider noted normal hearing in the 250 
to 3000 Hz level with mild sensorineural hearing loss at the 4000 
to 8000 Hz level for the right ear and normal hearing in the 250 
to 4000 Hz level with mild sensorineural hearing loss at the 8000 
Hz level for the left ear.  She concluded that the Veteran's 
hearing was adequate for routine listening and communication 
settings and found the Veteran's hearing to be stable since the 
year 2000 with the exception of an apparent slight shift at the 
8000 Hz level.

In August 2008, the Veteran underwent a VA audiological 
examination.  Here, he reported having hearing loss and ringing 
in both ears.  He also reported working delivery for a feed mill 
for a year and half prior to service and working in maintenance 
since 1978.  The Veteran reported his tinnitus as constant 
bilateral ringing.  He informed the VA examiner that his hearing 
loss began in 1975, which was between his periods of active duty.  
During the same examination, the Veteran asserts that his 
tinnitus began in 1976 following the grenade explosion described 
above.  The pure tone thresholds examination results, in dB, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
15
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.

The VA examiner diagnosed the Veteran as having normal hearing 
from the 250 to 8000 Hz levels in his right ear and normal 
hearing from the 250 to 6000 Hz level with mild sensorineural 
hearing loss at the 8000 Hz level in the left ear.  The VA 
examiner concluded that the Veteran has normal bilateral hearing 
and that that the hearing thresholds do not meet VA criteria for 
disability.  The VA examiner then opined that military noise 
exposure was not likely responsible for his left hearing loss.  
The same VA examiner then reaffirmed this conclusion upon 
reviewing the entire claims folder in a November 2009 addendum.  

The Board finds that the Veteran does not have hearing loss for 
VA compensation purposes.  Here, the Board is bound by VA's 
interpretation of a hearing disability as expressed by 38 C.F.R. 
§ 3.385 and must afford deference to the definition of hearing 
loss contained in this section.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  The Veteran has not shown his hearing 
impairment to have exceeded the threshold requirements of this 
section.  Thus, the Board must deny the Veteran's claim for 
bilateral hearing loss.

During the Veteran's July 2010 hearing, he testified that his 
tinnitus started getting worse throughout the years since the 
incident with the grenade blast.  He further testified that the 
ringing wasn't initially constant.  Here, the Veteran is 
competent to testify to the presence of tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  He is not, however, 
competent to render a medical diagnosis.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis); Espiritu, 2 Vet. App. at 
494.  Although the Veteran testified that he had complained to VA 
about his tinnitus in 1982, the record does not show any 
complaints of tinnitus prior to October 2000.  He also testified 
here that he would like to reschedule a VA examination in 
connection to his claim since he was not able to attend one that 
had been scheduled for him in November 2007.  However, as 
mentioned above, he had a VA examination in August 2009 at which 
he was diagnosed with tinnitus.  He also testified that he worked 
in apartment maintenance following service, but neglected to 
mention the other occupations he mentioned in the VA examination.

Although the Veteran is currently afflicted with tinnitus, the 
Board finds that there is no in-service injury or disease that 
can account for the present disability.  See Shedden, 381 F.3d at 
1167.  The only evidence of tinnitus occurring in service is the 
Veteran's lay testimony.  Although the Veteran is competent to 
testify to the presence of tinnitus, the Board finds that the 
Veteran's statements are not credible for establishing the 
etiology of it.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d 
at 1336.  Here, the record shows that the Veteran's statements 
have been inconsistent with themselves and other evidence in the 
record.  Neither the STRs or medical records prior to October 
2000 mention tinnitus, and the Veteran has made inconsistent 
statements about his post-service employment, as discussed above.  
Furthermore, the Board notes that a prolonged period without 
medical complaint may be considered, along with other factors 
concerning the Veteran's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
the present case, the treatment records do not show complaints of 
tinnitus for over 20 years after active service.

Therefore, the Board finds that the great weight of the evidence 
is against a finding of an-in-service injury or disease or a 
causal link between the Veteran's current tinnitus and his active 
military service.  Consequently, the evidence is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule and the claim for entitlement to service connection for 
tinnitus is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


